Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miss. Tatiana Rossin (Reg. No. 56,833) on February 23, 2021.
The application has been amended as follows:
IN THE CALIMS
Claims 3 and 16-20 are canceled.
Claims 1-2, 4-15 and 21 are amended as presented below:
1.	(Currently Amended) A system for controlling a network, comprising:
a plurality of remote radio heads, wherein each remote radio head of the plurality of remote radio heads is configured to support multiple radio access technologies;
a circuit configured to provide interface support to the plurality of remote radio heads; and
a controller configured to control the circuit and the plurality of remote radio heads, 
wherein the circuit is connected to each remote radio head of the plurality of remote radio
heads via one or more respective fronthaul communication links, and
wherein the circuit is reconfigurable to support adaptive signal processing and sampling of the plurality of remote radio heads.
2.	(Original) The system of claim 1, wherein the circuit is created using a virtualization engine running on a cluster of servers with a plurality of hardware accelerators.
3.	(Canceled) 
4.	(Original) The system of claim 1, wherein the controller is configured to control the circuit and the plurality of remote radio heads based on statistical information inferred from data traversing through the circuit and real time network state information of the network.
5.	(Original) The system of claim 1, wherein the controller is configured to control a
plurality of circuit instances in a circuit pool, wherein the plurality of circuit instances include the circuit.
6.	(Original) The system of claim 1, further comprising an access gateway configured to support machine-to-machine (M2M) communications.
7.	(Original) The system of claim 6, wherein the access gateway allocates an Internet Protocol prefix to a mobile terminal device from a pool of prefixes managed by the access gateway.
8.	(Original) The system of claim 6, wherein the access gateway is connected to a
caching storage, wherein the controller is configured to track content demands of a plurality of 
mobile terminal devices to make caching decisions for the caching storage.
9.	(Original) The system of claim 6, wherein the circuit comprises a flow splitter

10.	(Original) The system of claim 1, wherein the network operates with a plurality of radio access technologies over a plurality of carrier frequencies.
11.	(Original) The system of claim 1, wherein the circuit is further configured to send
a first plurality of digital signals to the plurality of remote radio heads and receive a second
 plurality of digital signals from the plurality of remote radio heads.
12.	(Original) The system of claim 1, wherein the circuit or the controller is configured to:
determine an optimal sampling frequency for a remote radio head; and 
send the optimal sampling frequency to the remote radio head to set variable-rate sampler parameters for the remote radio head.
13.	(Original) The system of claim 1, wherein the controller is configured to manage radio resources for the plurality of remote radio heads, wherein the radio resources comprise time-frequency blocks and radio access technologies.
14.	(Original) The system of claim 1, wherein the controller determines a split of protocol layers of a radio access technology between the circuit and a remote radio head based on delay requirement of the radio access technology.
15.	(Original) The system of claim 1, wherein the circuit is configured as a baseband circuit.
16-20. (Canceled)	

Reasons for allowance
Claims 1-2, 4-15 and 21 are allowed (renumbers as claims 1-15).
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 8-10) filed on 12/14/2020.
Regarding claim 1, In addition to Applicant’s remarks filed on 12/14/2020, the
closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of  “wherein the circuit is connected to each remote radio head of the plurality of remote radio heads via one or more respective fronthaul communication links, and
wherein said each remote radio head comprises one or more sampling circuits configured to support the multiple radio access technologies, wherein the circuit is reconfigurable to support adaptive signal processing and sampling of the plurality of remote radio heads”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
Therefore, claims 1-2, 4-15 and 21 considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645